DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/24/2018 and 09/04/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 101
Claims 50-51 are rejected under 35 US.C. § 101 because the claimed invention is directed to nonstatutory subject matter.
Regarding claim 50, the claim calls for “one or more machine-readable medium.  The specification regards a machine-readable medium as including but not limited to the specific embodiments of Applicant’s Specification para. 0066.
Thus, applying the broadest reasonable interpretation in light of the Specification and taking into account the meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art (MPEP §2111.01), the claim as a whole covers a transitory signal, as such, does not fall within the definition of a process, machine, manufacture, or composition of matter (MPEP §2106.01).
Therefore, claim(s) 50-51 is/are directed towards non-statutory subject matter (See MPEP section 2106, Seventh Edition, Revision No. dated February 2000, at page 2100-10 and 2100-11). Other dependent claims, which are not specifically cited above are also rejected because of the deficiencies of their respective parent claims.

Examiner’s comment:  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim term (Kappos memo dated January 26, 2010 available at http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 26-33 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cronin et al. (US 2017/0337339) [“Cronin”].
Regarding claim 26, Cronin teaches a system for providing sensor collaboration, the system comprising: 
a sensor command circuit to access first-tier sensor data from a first-tier sensor associated with a user [Cronin ¶ 0031, Fig. 2: wearable device 220 having sensors 242 in communication with base software module 234; ¶ 0087: monitoring one or more health parameters related to a critical care condition of a user of a wearable device via one or more sensors in the wearable device]; 
a risk assessment circuit to use the first-tier sensor data to determine a risk rating, the risk rating representing a potential risk to the user [Cronin ¶ 0087: generating a risk assessment based on values of the health parameters]; 
a user context circuit to determine a user context from the first-tier sensor data [Cronin ¶ 0037: geofence (i.e. user context) may be determined as a function of desired asset (i.e. type of sensed critical care condition) or current transportation used by user (i.e. sensor data)], wherein the user context circuit and the sensor command circuit are to selectively access second-tier sensor data from a second-tier sensor based on the user context [Cronin ¶ 0072: critical care software module 700 may receive a number corresponding to the number of assets available within a desired geo fence (step 745), which in turn can be used to calculate and dictate an asset risk level based on the asset availability within the geofence (i.e. assets available within a geo fence is analogous to second-tier sensor data based on GPS/location sensor); see also ¶ 0039: an update of assets within a geofence may be provided upon detection of a change of location as related to a specific critical care condition]; and 
a rule evaluation circuit to access a rule database to identify a rule corresponding to the risk rating and user context, and execute the rule when the rule is identified [Cronin ¶ 0051: a predefined look-up table stored in a critical care database, either locally or in one of the servers of the critical care network, may be used for determining the type of action corresponds to a combination of health condition risk (e.g., blood pressure at high risk) and asset risk (e.g., number of defibrillators within a preset radius)].
Regarding claim 27, Cronin teaches the system of claim 26, wherein the first-tier sensor data comprises biometric data, accelerometer data, or audio data [Cronin ¶ 0057: biometric sensors; ¶ 0056: motion sensor].
Regarding claim 28, Cronin teaches the system of claim 26, wherein the first-tier sensor is incorporated into a user device [Cronin ¶ 0031, Fig. 2: wearable device 220 having sensors 242].
Regarding claim 29, Cronin teaches the system of claim 28, wherein the user device comprises a smartphone [Cronin ¶ 0033 the user mobile device may be, for example, a smartphone device].
Regarding claim 30, Cronin teaches the system of claim 26, wherein to use the first-tier sensor data to determine the risk rating, the risk assessment circuit is to: identify a location of the user; and set the risk rating based on the location [Cronin ¶ 0087: generating a risk assessment based on values of the health parameters (step 1130) and a number of the assets located within a predetermined radius from a current location of the wearable device].
Regarding claim 31, Cronin teaches the system of claim 26, further comprising a user interface circuit to present the risk rating to the user [Cronin ¶ 0087: generating alert information to the user of the wearable device based on the risk assessment; ¶ 0007: device having a display screen configured to display the alert information].
Regarding claim 32, Cronin teaches the system of claim 26, wherein to determine the user context from the first-tier sensor data, the user context circuit is to: access geographic positioning data from the first-tier sensor data; and identify a location of the user [Cronin ¶ 0039: an update of assets within a geofence (i.e. user context) may be provided upon detection of a change of location as related to a specific critical care condition; ¶ 0038: location based on GPS data].
Regarding claim 33, Cronin teaches the system of claim 26, wherein to determine the user context from the first-tier sensor data, the user context circuit is to: access accelerometer data from the first-tier sensor data; and identify an activity of the [Cronin ¶ 0037: automatically detects the current transportation used by the user, and determines the radius as a maximal distance of traveling for the maximal period of time using the detected transportation; ¶ 0088: type of the transportation can be determined or detected by one or more sensors in the wearable device, such as accelerometer].
Regarding claim 36, Cronin teaches the system of claim 26, wherein to access the rule database to identify the rule corresponding to the risk rating and user context, the rule evaluation circuit is to access a cloud-based rule database to identify the rule [Cronin ¶ 0034: critical care database 276 may store map data regarding specific critical care issues (e.g., regarding particular health risks, what asset may be tied to the particular health risk, where the asset can be found), wherein users 280 may access the API 274 and other portions of the critical care network 270 using a connection 210, which may be a connection running through the cloud/internet 200].
Regarding claim 37, Cronin teaches the system of claim 26, wherein to access the rule database to identify the rule corresponding to the risk rating and user context, the rule evaluation circuit is to: query the rule database using the risk rating and user context as query parameters, to produce query results; and retrieve the rule corresponding to the risk rating and user context from the query results [Cronin ¶ 0051: a predefined look-up table stored in a critical care database, either locally or in one of the servers of the critical care network, may be used for determining the type of action corresponds to a combination of health condition risk (e.g., blood pressure at high risk) and asset risk (e.g., number of defibrillators within a preset radius) (here a look-up table is used in conjunction with health condition risk, analogous to risk rating, and specific number of items within a geofence analogous to a user context].
Regarding claim 38, Cronin teaches a method for providing sensor collaboration, the method comprising: 
accessing first-tier sensor data from a first-tier sensor associated with a user [Cronin ¶ 0031, Fig. 2: wearable device 220 having sensors 242 in communication with base software module 234; ¶ 0087: monitoring one or more health parameters related to a critical care condition of a user of a wearable device via one or more sensors in the wearable device]; 
using the first-tier sensor data to determine a risk rating, the risk rating representing a potential risk to the user [Cronin ¶ 0087: generating a risk assessment based on values of the health parameters]; 
determining a user context from the first-tier sensor data [Cronin ¶ 0037: geofence (i.e. user context) may be determined as a function of desired asset (i.e. type of sensed critical care condition) or current transportation used by user (i.e. sensor data)]; 
selectively accessing second-tier sensor data from a second-tier sensor based on the user context [Cronin ¶ 0072: critical care software module 700 may receive a number corresponding to the number of assets available within a desired geo fence (step 745), which in turn can be used to calculate and dictate an asset risk level based on the asset availability within the geofence (i.e. assets available within a geo fence is analogous to second-tier sensor data based on GPS/location sensor); see also ¶ 0039: an update of assets within a geofence may be provided upon detection of a change of location as related to a specific critical care condition]; 
accessing a rule database to identify a rule corresponding to the risk rating and user context; and executing the rule when the rule is identified [Cronin ¶ 0051: a predefined look-up table stored in a critical care database, either locally or in one of the servers of the critical care network, may be used for determining the type of action corresponds to a combination of health condition risk (e.g., blood pressure at high risk) and asset risk (e.g., number of defibrillators within a preset radius)].
Regarding claim 39, Cronin teaches the method of claim 38, wherein the first-tier sensor data comprises biometric data, accelerometer data, or audio data [Cronin ¶ 0057: biometric sensors; ¶ 0056: motion sensor].
Regarding claim 40, Cronin teaches the method of claim 38, wherein using the first-tier sensor data to determine the risk rating comprises: identifying a location of the user; and setting the risk rating based on the location [Cronin ¶ 0087: generating a risk assessment based on values of the health parameters (step 1130) and a number of the assets located within a predetermined radius from a current location of the wearable device].
Regarding claim 41, Cronin teaches the method of claim 38, wherein the risk rating is a quantitative value [Cronin ¶ 0046: determination as to what may constitute as low, medium, or high risk could be provided through a set of algorithms and/or rules].
Regarding claim 42, Cronin teaches the method of claim 38, further comprising: presenting the risk rating to the user [Cronin ¶ 0087: generating alert information to the user of the wearable device based on the risk assessment; ¶ 0007: device having a display screen configured to display the alert information].
Regarding claim 43, Cronin teaches the method of claim 38, wherein determining the user context from the first-tier sensor data comprises: accessing geographic positioning data from the first-tier sensor data; and identifying a location of the user [Cronin ¶ 0039: an update of assets within a geofence (i.e. user context) may be provided upon detection of a change of location as related to a specific critical care condition; ¶ 0038: location based on GPS data].
Regarding claim 44, Cronin teaches the method of claim 38, wherein determining the user context from the first-tier sensor data comprises: accessing accelerometer data from the first-tier sensor data; and identifying an activity of the user [Cronin ¶ 0037: automatically detects the current transportation used by the user, and determines the radius as a maximal distance of traveling for the maximal period of time using the detected transportation; ¶ 0088: type of the transportation can be determined or detected by one or more sensors in the wearable device, such as accelerometer].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cronin in view of Aberg (US 2017/0149980) [“Aberg”].
Regarding claim 34, Cronin teaches the system of claim 26, however, does not explicitly disclose wherein to determine the user context from the first-tier sensor data, the user context circuit is to: access an appointment calendar entry associated with the user; and identify a planned activity of the user.
However, in a similar field of endeavor, Aberg teaches wherein to determine the user context from the first-tier sensor data, the user context circuit is to: access an appointment calendar entry associated with the user; and identify a planned activity of the user [Aberg ¶ 0008: obtaining the location of the mobile device may comprise querying a calendar module associated with the user of the mobile device for the expected location of the user and in response to the querying, receiving the expected location from the calendar module].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of utilizing sensor data and user context information, e.g., geolocation related contexts to provide health risk assessments and alerts as taught by Cronin with the method of utilizing a user calendar to determine expected location information as taught by Aberg.  The motivation to do so would be to enable the use of location based information in circumstances where location based sensors are unavailable [Aberg ¶ 0008: for example when inside a building such that GPS cannot connect or when a location module is otherwise unavailable].
Regarding claim 45, Cronin teaches the method of claim 38, however, does not explicitly disclose wherein determining the user context from the first-tier sensor data comprises: accessing an appointment calendar entry associated with the user; and identifying a planned activity of the user.
However, wherein determining the user context from the first-tier sensor data comprises: accessing an appointment calendar entry associated with the user; and identifying a planned activity of the user [Aberg ¶ 0008: obtaining the location of the mobile device may comprise querying a calendar module associated with the user of the mobile device for the expected location of the user and in response to the querying, receiving the expected location from the calendar module].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of utilizing sensor data and user context information, e.g., geolocation related contexts to provide health risk assessments and alerts as taught by Cronin with the method of utilizing a user calendar to determine expected location information as taught by Aberg.  The motivation to do so would be to enable the use of location based information in circumstances where location based sensors are unavailable [Aberg ¶ 0008: for example when inside a building such that GPS cannot connect or when a location module is otherwise unavailable].

Claims 35, 46, and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cronin in view of DeWeese et al. (US 2015/0160015) [“DeWeese”].
Regarding claim 35, Cronin teaches the system of claim 26, wherein to selectively access second-tier sensor data from the second-tier sensor based on the user context, the user context circuit is to: determine that the user context indicates that the user is in distress [Cronin ¶ 0087: generating a risk assessment based on values of the health parameters, e.g., high risk].
However, Cronin does not explicitly disclose determining a resource level of the second-tier sensor; use a cost-benefit analysis to analyze the user context in view of the resource level; and access the second-tier sensor data when the cost-benefit analysis indicates that the benefit outweighs the cost.
[DeWeese ¶¶ 0055-0056: If the fingerprint comparison module 164 fails to identify a fingerprint that matches the low-cost sensor reading, the method proceeds to step 540 wherein high cost sensors are employed; ¶ 0050: balance achieved between accuracy and cost may depend on numerous factors, including what sensors 110 are available in a particular mobile device 100 (here an analysis is based on available sensors, i.e., resource level of sensors, and benefit of identifying fingerprint].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of utilizing sensor data and user context information, e.g., geolocation related contexts to provide health risk assessments and alerts as taught by Cronin with the method of selectively utilizing a second-tier of high-cost sensors in a mobile device as taught by DeWeese.  The motivation to do so would be improve battery usage, processing time of mobile devices [DeWeese ¶ 0006].
Regarding claim 46, Cronin teaches the method of claim 38, wherein selectively accessing second-tier sensor data from the second-tier sensor based on the user context comprises: determining that the user context indicates that the user is in distress [Cronin ¶ 0087: generating a risk assessment based on values of the health parameters, e.g., high risk].
However, Cronin does not explicitly disclose determining a resource level of the second-tier sensor: using a cost-benefit analysis to analyze the user context in view of the resource level; and accessing the second-tier sensor data when the cost-benefit analysis indicates that the benefit outweighs the cost.
However, in a similar field of endeavor, DeWeese teaches determining a resource level of the second-tier sensor: using a cost-benefit analysis to analyze the user context in view of the resource level; and accessing the second-tier sensor data when the cost-benefit analysis indicates that the benefit outweighs the cost [DeWeese ¶¶ 0055-0056: If the fingerprint comparison module 164 fails to identify a fingerprint that matches the low-cost sensor reading, the method proceeds to step 540 wherein high cost sensors are employed; ¶ 0050: balance achieved between accuracy and cost may depend on numerous factors, including what sensors 110 are available in a particular mobile device 100 (here an analysis is based on available sensors, i.e., resource level of sensors, and benefit of identifying fingerprint].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of utilizing sensor data and user context information, e.g., geolocation related contexts to provide health risk assessments and alerts as taught by Cronin with the method of selectively utilizing a second-tier of high-cost sensors in a mobile device as taught by DeWeese.  The motivation to do so would be improve battery usage, processing time of mobile devices [DeWeese ¶ 0006].
Regarding claim 51, Cronin teaches the at least one machine-readable medium of claim 50, wherein the instructions to selectively access second-tier sensor data from the second-tier sensor based on the user context comprise instructions to: determine that the user context indicates that the user is in distress [Cronin ¶ 0087: generating a risk assessment based on values of the health parameters, e.g., high risk].
However, Cronin does not explicitly disclose determining a resource level of the second-tier sensor; use a cost-benefit analysis to analyze the user context in view of the resource level; and access the second-tier sensor data when the cost-benefit analysis indicates that the benefit outweighs the cost.
However, in a similar field of endeavor, DeWeese teaches determining a resource level of the second-tier sensor; use a cost-benefit analysis to analyze the user context in view of the resource level; and access the second-tier sensor data when the cost-benefit analysis indicates that the benefit outweighs the cost [DeWeese ¶¶ 0055-0056: If the fingerprint comparison module 164 fails to identify a fingerprint that matches the low-cost sensor reading, the method proceeds to step 540 wherein high cost sensors are employed; ¶ 0050: balance achieved between accuracy and cost may depend on numerous factors, including what sensors 110 are available in a particular mobile device 100 (here an analysis is based on available sensors, i.e., resource level of sensors, and benefit of identifying fingerprint].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of utilizing sensor data and user context information, e.g., geolocation related contexts to provide health risk assessments and alerts as taught by Cronin with the method of selectively utilizing a second-tier of high-cost sensors in a mobile device as taught by DeWeese.  The motivation to do so would be improve battery usage, processing time of mobile devices [DeWeese ¶ 0006].

Written Authorization for Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728.  The examiner can normally be reached on Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN P COX/Primary Examiner, Art Unit 2474